Citation Nr: 0917087	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-10 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for loss of the sense of taste.

2.  Entitlement to an increased initial disability rating for 
multiple scars, evaluated as 10 percent disabling prior to 
October 4, 2006, and as 30 percent disabling therefrom.

3.  Entitlement to an initial disability rating in excess of 
30 percent for dysphagia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1959 to August 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board acknowledges that the Veteran alleged that his 
service-connected loss of sense of smell warrants a 100% 
disability on his VA Form 9 dated in April 2006.  This 
attempt to initiate an appeal, however, is untimely.  An 
appeal consists of a timely notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely substantive appeal.  The notice of disagreement and 
substantive appeal must be filed with the Department of 
Veterans Affairs office from which the claimant received 
notice of the determination being appealed (RO).  38 C.F.R. 
§ 20.300.  A claimant, or his or her representative, must 
file a notice of disagreement with a determination by the 
agency of original jurisdiction (RO) within one year from the 
date that that agency mails notice of the determination to 
him or her.  Otherwise, that determination will become final.  
The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(a).  In this case, 
service connection for loss of sense of smell was granted by 
means of a rating decision dated in January 2005. The Veteran 
was notified of this decision by means of a letter dated 
January 18, 2005.   accordingly, the notice of disagreement 
was not filed within one year from the January 2005 rating 
decision and is untimely.  Moreover, the currently assigned 
10 percent evaluation for the Veteran's loss of sense of 
smell, under Diagnostic Code 6275, is the maximum available 
schedular evaluation available unless an extraschedular 
evaluation is warranted.  See 38 C.F.R. § 4.87a (2008).  
Notwithstanding, this matter is referred to the RO for any 
appropriate development.

In December 2007, the Veteran failed to appear at a hearing 
before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The Veteran's loss of sense of taste is considered 
complete.

2.  On August 2, 2006, the Veteran underwent surgery to have 
an endoscopic gastrostomy (PEG) tube inserted.

3.  Before August 2, 2006, there was no evidence of visible 
or palpable tissue loss, gross distortion or asymmetry of one 
feature or paired set of features; or two or three 
characteristics of disfigurement are not shown.

4.  On August 2, 2006, the Veteran had a PEG tube inserted, 
which resulted in a disfiguring ear-to-ear anterior scar, 
tissue loss, tight skin, and areas of hyperpigmentation.  The 
medical evidence of record does not reveal four or five 
characteristics of disfigurement.

5.  Before August 2, 2006, the medical evidence of record did 
not reveal severe esophageal stricture permitting liquids 
only.

6.  From August 2, 2006, the Veteran's service-connected 
dysphagia more nearly approximates severe esophageal 
stricture permitting liquids only; the medical evidence of 
record does not reveal that his dysphagia results in marked 
impairment of his health.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent 
for loss of sense of taste have not been met.  38 U.S.C.A. § 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.87a, Diagnostic Code 
6276 (2008).

2.  The criteria for an initial disability rating of 30 
percent effective August 2, 2006, for multiple scars have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7800 (2008).

3.  The criteria for an initial disability rating in excess 
of 10 percent prior to August 2, 2006, and an initial rating 
higher than 30 percent from August 2, 2006, for multiple 
scars have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800 (2008).

4.  The criteria for an initial disability rating of 50 
percent effective August 2, 2006, for dysphagia have been 
met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7203 (2008).

5.  The criteria for an initial disability rating in excess 
of 30 percent prior to August 2, 2006, and an initial rating 
higher than 50 percent from August 2, 2006, for dysphagia 
have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7203 
(2008).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in December 2001, on the underlying claims of service 
connection.  Where, as here, service connection has been 
granted and initial disability ratings have been assigned, 
the claims of service connection have been more than 
substantiated, the claims have been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once the claims of service 
connection have been substantiated, the filing of a notice of 
disagreement with the RO's decision rating the disabilities 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings for disabilities of the cervical and 
lumbar segments of the spine.  Dingess, 19 Vet. App. 473; 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim.  The RO has obtained the service treatment records 
and VA records.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Veteran was afforded VA 
examinations in July 2004, August 2004, November 2005, and 
October 2006.

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Loss of Sense of Taste

The Veteran's loss of sense of taste was confirmed upon VA 
examinations dated in July 2004 and August 2004.  In July 
2004, the VA examiner noted that the Veteran had no sense of 
taste because his taste buds had been affected by radiation 
therapy.  Physical examination revealed severe dryness of the 
mouth due to nonfunctioning salivary glands and the Veteran 
reported that he had to drink water almost every hour due to 
his dry mouth.  In August 2004, the Veteran indicated that 
all food and liquid tasted the same.  Physical examination 
revealed that the mouth and tongue were "very very dry."  
There was a total absence of saliva because the salivary 
glands were nonfunctioning due to radiation therapy and 
chemotherapy; however, there was no interference with 
mastication or speech.

Considering the above complaints and findings, the Board will 
determine if a higher evaluation is warranted for any portion 
of the rating period on appeal.

Throughout the rating period on appeal, the Veteran has been 
assigned a 10 percent rating for loss of sense of taste 
pursuant to Diagnostic Code 6276 (2008).   Loss of sense of 
taste is rated as 10 percent disabling when complete.  This 
is the maximum schedular rating available for service-
connected loss of sense of taste.

As the currently assigned 10 percent evaluation is the 
maximum schedular rating available under 38 C.F.R. § 4.87a, 
Diagnostic Code 6276, the Board has also considered rating 
the Veteran's loss of sense of taste under a different 
Diagnostic Code, but finds none that may be assigned on the 
facts of record or which would avail the Veteran of a higher 
disability rating.

Rating Principles
Multiple Scars

The Veteran's multiple scars have been evaluated pursuant to 
the rating criteria of 38 C.F.R. § 4.118, Diagnostic Code 
7800, for disfigurement of the head, face, or neck.  Prior to 
October 4, 2006, an initial disability rating of 10 percent 
disability has been assigned for the Veteran's multiple 
scars.  As of October 4, 2006, an initial disability rating 
of 30 percent has been assigned for the Veteran's multiple 
scars.  

Pursuant to Diagnostic Code 7800, disfigurement of the head, 
face, or neck warrants a 10 percent evaluation if there is 
one characteristic of disfigurement.  A 30 percent evaluation 
is warranted if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features [nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips], or if there are two 
or three characteristics of disfigurement.  A 50 percent 
evaluation is warranted for disfiguring scars of the head, 
face, and neck with four or five characteristics of 
disfigurement.

Note (1): The eight characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118, are the 
following: (1) Scar five or more inches (13 or more 
centimeters (cm.)) in length; (2) Scar at least one-quarter 
inch (0.6 cm.) wide at its widest part; (3) Surface contour 
of the scar is elevated or depressed on palpation; (4) Scar 
is adherent to underlying tissue; (5) Skin is hypo- or hyper- 
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) Skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) Skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).

In the present case, VA examination dated in July 2004 
revealed that the right sternocleidomastoid muscle was absent 
and there were no were no residual palpable lymph nodes 
around the neck area, with slight limitation of motion from 
one side to another.  There were multiple healed scars on 
both sides of the neck and the skin around the neck was 
tight.  

Upon VA examination dated in August 2004, physical 
examination of the neck revealed three surgical scars on the 
right side of the neck.  The scars measured four centimeters, 
approximately two centimeters, and approximately one 
centimeter, in length.  On the left side of the Veteran's 
neck, there were two surgical scars.  One measured five 
centimeters in length and the other was three centimeters in 
length.  All of the Veteran's scars were characterized as 
well-healed and they were not tender to palpation.  There was 
no evidence of adherence, instability, elevation or 
depression, keloid formation or inflammation, or induration 
or inflexibility, of the scars.  The scars were characterized 
as superficial and the texture of the skin was essentially 
unremarkable.  The color of the scars was the same as the 
color of the Veteran's skin.  The Veteran's multiple neck 
scars did not result in gross disfigurement.  There was no 
limitation of motion associated with the scars.  The Veteran 
was diagnosed as having multiple well-healed and asymptomatic 
surgical scars involving the right and left sides of the 
neck.  

The above findings do not demonstrate a disability picture 
most nearly approximating the next-higher 30 percent 
evaluation under Diagnostic Code 7800. Indeed, the scar was 
described as well-healed and asymptomatic, with no evidence 
of visible or palpable tissue loss, gross distortion or 
asymmetry of one feature or paired set of features, or two or 
three characteristics of disfigurement.  Therefore, the 
criteria for an initial rating of 30 percent for multiple 
scars, before August 2, 2006, have not been met.  
Accordingly, for this portion of the rating period on appeal, 
a higher evaluation is not justified.

On August 2, 2006, the Veteran had a percutaneous endoscopic 
gastrostomy (PEG) tube inserted.

Upon VA examination dated in October 2006, the examiner noted 
that the Veteran's neck was abnormally small in diameter with 
a disfiguring ear-to-ear anterior scar, tissue loss, neck 
weakness, tight skin, and areas of hyperpigmentation.  
Physical examination revealed a one centimeter wide and 23 
centimeter long scar on the anterior neck from ear to ear.  
There was no tenderness to palpation.  There was adherence to 
underlying tissue, limitation of range of motion of the neck, 
and compromised strength of stability of the head and neck.  
The Veteran had to hold his head with his hand for support 
while lying down and had been told to avoid whiplash 
situations.  There was underlying soft tissue damage.  There 
was no skin ulceration or breakdown over the scar.  There was 
no elevation or depression of the scar.  There was obvious 
disfigurement of the neck; the Veteran's neck was visibly 
smaller than normal.  The scar was darker than the color of 
the Veteran's skin.  The area of discoloration was 12 x 4 
centimeters.  The texture of the scarred area was abnormal 
and measured 23x 1 centimeters.  The scar had induration and 
inflexibility, which measured 23 x 1 centimeters.  The scar 
was attributed to the Veteran's 2006 surgery, when he had the 
PEG tube inserted. 

As of August 2, 2006, the Veteran is found to meet the 
criteria for a 30 percent evaluation under Diagnostic Code 
7800.  Indeed, three characteristics of disfigurement, 
adherence, width of scar, and length of scar, were shown upon 
October 2006 and were attributable to the August 2, 2006 
surgery, which caused his current ear-to-ear scar.  Thus the 
disfigurement has existed since that time and, accordingly, 
the increased initial disability rating is warranted from 
that date.

While an evaluation of 30 percent is warranted from August 2, 
2006, there is no support for a rating in excess of that 
amount.  Indeed, upon VA examination in October 2006, there 
was no evidence abnormal surface contour on palpation.  There 
was evidence of a scar longer than 5 inches and at least 1/4 
inch wide as well as adherence to underlying tissue.  
Although there was also evidence of hyperpigmentation, 
abnormal skin texture, underlying soft tissue damage, and 
skin induration and inflexibility, none of the aforementioned 
areas exceeded six square inches.  As only three of eight 
characteristics of disfigurement are shown, the criteria of 
four of five characteristics of disfigurement for an initial 
disability rating of 50 percent have not been met.

In conclusion, an initial disability rating of 30 percent for 
multiple scars is warranted effective August 2, 2006.  For 
the aforementioned reasons, however, the preponderance of the 
evidence is against the claim for an initial disability 
rating higher than 10 percent before August 2, 2006, and an 
initial disability rating higher than 30 percent as of August 
2, 2006, for multiple scars.  The Board notes that in 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dysphagia

The Veteran's dysphagia has been evaluated as 30 percent 
disabling throughout the rating period on appeal.  It has 
been rated by an analogy to stricture of the esophagus under 
the rating criteria of Diagnostic Code 7203.  38 C.F.R. § 
4.114.  The next-higher rating of 50 percent contemplates 
severe esophageal stricture, permitting liquids only.  The 
maximum 80 percent rating contemplates esophageal stricture 
permitting passage of liquids only, with marked impairment of 
health.

The words "slight," "moderate," "marked" and "severe" 
as used in the various diagnostic codes are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.

Upon VA examination dated in August 2004, the Veteran alleged 
that he experienced dysphagia on a daily basis.  He had no 
difficulty swallowing liquids; however, he experienced 
difficulty swallowing solid foods.  The Veteran was diagnosed 
as having recurrent chronic dysphagia secondary to malignant 
lymphoepithelioma of the neck and radical surgery of the neck 
associated with small sliding hiatal hernia.  

In March 2006, the Veteran as referred for evaluation to a 
speech pathologist for his swallowing dysfunction.  He 
reported difficulty in swallowing solids and severe 
difficulties with xerostoma.  Physical evaluation revealed 
mild pharyngeal phase difficulties of swallowing.  He 
exhibited a mild delay in swallow reflex initiations, small 
osteophytes of C3-C5, and decreased cricopharyngeal function 
with an occasional cricopharyngeal sphincter spasm.  These 
difficulties resulted in mild pooling in the valleculae and 
pyriform sinus with occasional penetration that resulted in a 
clearing cough.  Also, the Veteran exhibited a mid-esophageal 
stricture that appeared to be the result of a torque in the 
esophagus. 

In April 2006, the Veteran underwent an 
esophagogastroduodenoscopy (EGD), which revealed localized 
erythematous mucosa on the lower third of the esophagus.  The 
stomach and duodenum were normal.   In June 2006, the Veteran 
was referred for additional evaluation to a speech 
pathologist for his swallowing dysfunction, which revealed 
mild pharyngeal phase difficulties of swallowing.   He also 
exhibited mild delay in swallow reflex initiation, small 
osteophytes of C3-C5, and a slight decrease in cricopharngeal 
function.  These difficulties resulted in mild pooling in the 
valleculae and pyriform sinus with occasional penetration and 
one episode of trace aspiration.  The previously identified 
mid-esophageal structure was no longer evident; however, the 
Veteran continued to exhibit mild esophageal reflux.  
Continued use of supraglottic swallow techniques with food 
and drink alternated to clear pooled material was 
recommended.  

In August 2006, the Veteran underwent an additional EGD, 
which was normal.  The hypopharynx, esophagus, 
gastroesophageal junction, stomach, pylorus, and duodenum all 
appeared normal.   VA treatment notes dated in August 2006 
indicated an approximately 33 pound weight loss in the past 
year due to dysphagea.  On August 2, 2006, the Veteran had a 
percutaneous endoscopic gastrostomy (PEG) tube inserted.  

Upon VA examination dated in October 2006, the examiner noted 
that the Veteran's course of treatment included swallowing 
exercises by speech therapist and nutritional supplement 
through gastrostomy feeding tube for a total of eight cans a 
day.  The examiner indicated that the frequency of dysphagia 
was occasional, less than once a week, but at least monthly.  
Most of time the Veteran could only swallow liquids.  
Occasionally, less than once a week but at least monthly, the 
Veteran could swallow liquids and soft solid food.  The 
Veteran could rarely, less than monthly, swallow solid food 
and a feeding tube was always required.  The examiner 
indicated that there were signs of weight loss and 
malnutrition.  There was marked signs of listlessness, 
moderate signs of loss of subcutaneous fat, muscle wasting, 
and dry skin, and mild signs of flossitis and protruding 
bones.   The Veteran was diagnosed as having recurrent and 
chronic dysphagia.  

An April 2007 endoscopy revealed stricture of the crico-
pharyngeus and an otherwise normal EGD to the second part of 
the duodenum.  A March 2007 speech pathologist report 
indicated that the Veteran was referred for evaluation due to 
complaints of feelings of fullness when trying to take food 
orally.  At that time, the Veteran continued to rely on his 
PEG tube in order to meet his nutritional needs with oral 
supplements.  A barium contrast revealed mild pharyngeal 
phase difficulties of swallowing and moderate esophageal 
phase difficulties of swallowing.  He exhibited decreased 
criccopharyngeal sphincter function and decreased laryngeal 
excursion during swallowing.  These difficulties resulted in 
pooling after swallowing and occasional penetration.  
Esophageal peristalsis was restricted mid-esophagus with 
rotation of esophagus noted.  An oral diet was recommended. 

Upon review of the medical evidence of record, the Board 
finds that an initial disability rating of 50 percent is 
warranted for the Veteran's service-connected dysphagia, 
effective August 2, 2006, the date of his PEG tube insertion.  

Before August 2, 2006, an initial disability rating higher 
than 30 percent is not warranted because the medical evidence 
of record does not reveal severe esophageal stricture 
permitting liquids only.  VA examination dated in August 2004 
indicated that the Veteran had difficulty swallowing solids.  
Speech pathologist reports dated in March 2006 and June 2006 
both demonstrated mild pharyngeal phase difficulties.  
Additionally, the June 2006 indicated that swallowing 
techniques that alternated food and drink were recommended.  
Accordingly, despite the Veteran's documented swallowing 
difficulties, there is no evidence of severe stricture of the 
esophagus permitting liquids only, such as to warrant a 
disability rating of 50 percent, prior to August 2, 2006.

On August 2, 2006, the Veteran had a PEG inserted because of 
his significant weight loss in the previous twelve months.  
Upon VA examination dated in October 2006, it was noted that 
the feeding tube was always required and that the Veteran 
could only occasionally swallow liquids and soft solid food 
and that he could rarely swallow solid food.  With 
application of 38 C.F.R. 4.7 and the benefit of the doubt 
rule, from August 2, 2006, the Board finds that the medical 
evidence of records demonstrates that the Veteran's dysphagia 
more nearly approximates severe esophageal stricture 
permitting (generally) liquids only.  Accordingly, an initial 
disability rating of 50 percent is warranted for dysphagia, 
effective August 2, 2006.

From August 2, 2006, a disability rating in excess of 50 
percent is not warranted for the Veteran's dysphagia because 
the medical evidence of record does not reveal marked 
impairment of health.  Although upon VA examination dated in 
October 2006, there was evidence of weight loss, 
malnutrition, and marked listlessness, the effect of his loss 
of subcutaneous fat, muscle wasting, and dry skin was 
characterized as moderate.  Additionally, there were only 
mild signs of flossitis and protruding bones.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against a finding that the criteria for the maximum 80 
percent rating have been satisfied for any time during the 
appeal period.

In conclusion, an initial disability rating of 30 percent for 
dysphagia is not warranted prior to August 2, 2006.  However, 
as of that date, a 50 percent rating, but no higher is 
warranted.  In reaching these conclusions, the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial disability rating higher than 10 percent for loss 
of the sense of taste is denied.

As of August 2, 2006, an initial disability rating of 30 
percent for multiple scars is granted.

An initial disability rating higher than 10 percent before 
August 2, 2006, and an initial disability rating higher than 
30 percent from August 2, 2006, for multiple scars is denied.

Before August 2, 2006, an initial disability rating higher 
than 30 percent for dysphagia is denied.

As of August 2, 2006, an initial disability rating of 50 
percent for dysphagia is granted.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


